Citation Nr: 1446236	
Decision Date: 10/17/14    Archive Date: 10/30/14

DOCKET NO.  09-47 432	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUES

1.  From February 27, 1981, to September 3, 2002, entitlement to a disability rating in excess of 70 percent for service-connected posttraumatic stress disorder (PTSD).

 2.  Entitlement to an award of a total disability rating based on individual unemployability (TDIU) due to service-connected disabilities prior to September 4, 2002.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. B. Mays, Counsel


INTRODUCTION

The Veteran had active service from February 1967 until April 1970. 

This matter comes before the Board of Veterans' Appeals (BVA or Board) on appeal from a November 1982 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in New York, New York.  See January 2008 decision in which the Board determined that the Veteran's increased rating claim for psychiatric disability that was filed in February 1981 and denied by a November 1982 rating decision, is still pending. 

The Veteran is currently in receipt of a 100 percent rating for PTSD since September 4, 2002.

In December 2013, the Board granted a higher rating of 70 percent from February 27, 1981, to September 3, 2002, for the Veteran's PTSD; such award was reflected in a December 2013 rating decision.  The Board also determined that the record raised the issue of a TDIU during the applicable time period.  Rice v. Shinseki, 22 Vet. App. 447 (2009), and remanded the derivative TDIU claim for further development.

However, the Veteran appealed the December 2013 Board decision to the U. S. Court of Appeals for Veterans Claims ("Court"), to the extent that it denied a rating higher than 70 percent from February 27, 1981, to September 3, 2002.  In a July 2014, the Court granted the parties' Joint Motion for Remand ("Joint Motion"), vacating the December 2013 denial denying a rating higher than 70 percent during the applicable time period finding that the Board adjudicated the schedular rating (higher than 70 percent) prematurely when it also remanded for an opinion regarding unemployability.  See Brambley v. Principi, 17 Vet. App. 20 (2003).  The parties did not disturb the Board's award of a 70 percent rating for PTSD or the remand order for TDIU.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.
REMAND

The Board's December 2013 remand directed the RO to obtain a retroactive opinion regarding the issue of unemployability; however, it appears that the RO has not yet had an opportunity to complete this development because of the intervening appeal to the Court.  

The July 2014 Joint Motion instructed the Board to readjudicate the increased rating claim for PTSD after the medical evidence for the TDIU is obtained.   Remand is therefore necessary to complete the TDIU development that was requested in the December 2013 remand.

Accordingly, the case is REMANDED to the RO for the following action:

1.  Arrange for an occupational therapist, or specialist qualified in the assessment of occupational capability, to perform a RETROACTIVE REVIEW of the claims folder and provide an opinion which addresses the functional limitations that the Veteran's service-connected disabilities had on his ability to perform occupational tasks from February 27, 1981, to September 3, 2002. 

A complete review of the entire claims file is requested; however attention is called to the following:

* Veteran's employment records from the U.S. Postal Service and North General Hospital.

*August 1982 VA progress notes showing that the Veteran was thought to be a danger to his supervisor with whom he had had an argument. 

*A March 1983 VA neuropsychiatric examination report noting that the Veteran worked on a part-time basis with the U.S. Postal Service and cannot work more than three or four days a weeks due to emotional difficulties.

*One-month stay at Gracie Square Hospital in November 1983 for depression. 

* A February 1984 statement from the Veteran indicating that he has missed a lot of work due to psychiatric disability and felt as though he wanted to kill someone.

*A February 1985 VA neuropsychiatric examination report noting the Veteran's complaints of having to take off work at least half of the time in the past three years due to emotional difficulty, and the examiner's notation of the Veteran having marked incapacity due to psychiatric disability.

After reviewing the claims file, the examiner is asked to:

Provide an opinion regarding the functional limitations that the Veteran's service-connected disabilities, either alone or in combination, had on his ability to perform occupational tasks, including sedentary and physical tasks, FROM FEBRUARY 27, 1981, TO SEPTEMBER 3, 2002.  

His service-connected disabilities include generalized anxiety disorder recharacterized as PTSD, healed fracture of the right femur with arthralgia of the right knee, and multiple scars on the right hand and forearm, left wrist, right hip, both legs and chin.
 
THE EXAMINER MUST CONSIDER THE VETERAN'S EDUCATION, TRAINING, AND OCCUPATIONAL EXPERIENCE IN MAKING THIS DETERMINATION WITHOUT CONSIDERATION OF HIS NONSERVICE-CONNECTED DISORDERS OR AGE. 

A complete rationale should be provided.

2.  Readjudicate the increased rating claim for a rating higher than 70 percent for PTSD from February 27, 1981, to September 3, 2002, as well as the TDIU claim for the period prior to September 4, 2002.  If the benefits sought on appeal remain denied, the Veteran and his representative should be furnished an SSOC and given the opportunity to respond thereto.   An appropriate period of time should be allowed for response.  

Thereafter, subject to current appellate procedures, the case should be returned to the Board for further appellate consideration, if in order. The Board intimates no opinion as to the ultimate outcome of this case.  The appellant need take no action unless otherwise notified.  The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  

The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for 



additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



